[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]     MEMORANDUM OF DECISION de DEFENDANT'S MOTION FOR CLARIFICATION, POST JUDGMENT (178)
The court heard argument on this motion. The courts orders quoted in paragraph 2 stand as written, no reimbursement is due the defendant for purchasing the Mazda auto.
The parties also discussed the vehicle by which the plaintiff is to be notified of the defendants monthly distribution of CT Page 3838 income. They agreed that the defendant will send to the plaintiff a copy of the defendants monthly distribution of income statement as he receives same. The judgment shall be amended to include this provision.
So Ordered.
HARRIGAN, J